Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 23, 2021                                                                                  Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  160877-8(60)                                                                                        Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  DEBORAH TSCHIRHART, Personal                                                                                       Justices
  Representative of the ESTATE OF
  SHAUN M. TSCHIRHART,
               Plaintiff-Appellant/
               Cross-Appellee,
                                                                    SC: 160877, 160878
  v                                                                 COA: 345411; 345715
                                                                    Oakland CC: 2018-165013-NO
  CITY OF TROY, ALEXANDER YARBROUGH,
  NICHOLAS YARBROUGH, MARY
  ALLEMAN, and ALEXIS CALHOUN,
            Defendants-Appellees,
  and

  SUSAN O’CONNOR,
             Defendant-Appellee/
             Cross-Appellant.
  __________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee/cross-appellant to
  adjourn the case from the October 2021 oral argument session of the Court is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2021

                                                                              Clerk